IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-31046
                          Conference Calendar



ROLANDO ALEXANDER,

                                           Plaintiff-Appellant,

versus

RONNIE BOOK; PETE TOLAR; BOOKER, Captain;
JOHN DOE, 1-5; JOHN DOE, 1-2,

                                           Defendants-Appellees.


                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                           USDC No. 01-CV-1057
                          --------------------
                            February 21, 2002


Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Rolando Alexander, INS detainee #A21156111, appeals the

district court’s dismissal without prejudice of his 42 U.S.C.

§ 1983 complaint for failure to exhaust administrative remedies.

Alexander’s appellate brief does not address the issue of

exhaustion, which was the basis of the district court’s

dismissal.     He has thus abandoned the issue on appeal.   See Yohey

v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-31046
                                 -2-

     Because Alexander fails to address the only issue on appeal,

his appeal lacks arguable merit and is therefore DISMISSED AS

FRIVOLOUS.   See 5TH CIR. R. 42.2.   His motion for appointment of

counsel is DENIED.